DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note to Applicant
A telephonic restriction requirement was recently set forth on 04/01/2021, which Applicant replied to with an election without traverse. It has since been determined, however, that the ground for restriction would have been in error, and thus this requirement is withdrawn. All claims are fully examined for patentability as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “a vein” in lines 5 and 17. It is unclear whether or not “a vein” refers to the vein disclosed in line 4 or another, undisclosed vein. For examination purposes, this limitation has been interpreted as “the vein” to keep in line with the disclosure of a vein in line 4.
Claim 1 also recites the limitation "the region" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation has been interpreted as “a region”.
Claim 1 also recites the limitation “it” in lines 8 and 13. It is unclear which element of the invention this limitation refers to, as multiple previously disclosed elements could be considered to encompass “it” (i.e. the wired treatment dose delivery element, the drive system, etc.). For examination purposes, as best understood based on the disclosure of claim 1 as a whole, this limitation has been interpreted as “the endovenous treatment device”.
Claim 1 also recites the limitation "the insertion zone" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation has been interpreted as “an insertion zone”.
As a result of dependence on claim 1, subsequent dependent claims 2-22 are rejected as indefinite as well.
Claim 4 recites “a guide axis” in line 4. It is unclear whether or not this limitation refers to the “guide axis” disclosed in claim 3, line 5. For examination purposes, this limitation has been interpreted as “the guide axis” in order to align with the disclosure of claim 3.
The term "substantially" in claims 5 and 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant specification, the term substantially is not defined by Applicant in such a way as to provide one of ordinary skill in the art of what would and would not be considered “substantially flat” or “substantially parallel”, rendering the scope of the claimed invention indefinite. As such, the claims have been interpreted with a broadest reasonable interpretation of the term substantially. 
The term “can be” in claims 9, 12, and 18 renders the claims indefinite because it is unclear whether or not Applicant intends for the claimed limitations following “can be” to be included in the invention. For example, claim 9 recites that the “holding part… can be permanently or removably attached to the distal end portion of the guide”, see lines 2-3. The Examiner takes the position that such claim language renders this limitation as being optional since it “can be” included, but does not have to be. As such, these limitations (i.e. the limitations following “can be”) are being considered as non-limiting to the claims. It is recommended that Applicant amend the claims to positively claim these limitations.
Regarding claim 12, the claim recites, “the guide (3) is designed that such that once slid onto the wired treatment dose delivery element,” see ll. 2-3. There is insufficient antecedent basis for this limitation in the claims because although claim 1 does recite that the wired treatment dose delivery once slid onto the wire…” lacks antecedent basis. For examination purposes, this limitation has been interpreted as “the guide is designed such that once slid into by the wired treatment dose delivery element…”.
Claim 13 recites the limitation “if appropriate” in line 3. This limitation renders the claim indefinite since it is unclear what an “appropriate” situation for attachment of the holding part onto the body of the patient defines. Furthermore, such claim language renders the limitations following “if appropriate” as optional, seeing that such a limitation implies that there are situations where it would be inappropriate to include the limitations following “if appropriate”. As such, these limitations (i.e. the limitations following “if appropriate”) are being considered as non-limiting to the claimed invention. It is recommended that Applicant amend the claim to remove this language.
Claim 15 recites the limitation “a vein” in line 4. It is unclear whether or not this limitation refers to the vein disclosed in claim 1. For examination purposes, this limitation has been interpreted as “the vein”.
Claim 14 refers to the references characters (60A; 61A) as both “a fixed part” and “the attached portion”. It is recommended that Applicant amend the claims to use consistent terminology for elements of the claimed invention since such inconsistencies render the claim indefinite. For examination purposes, “the attached portion” has been interpreted as “the fixed part”.
Claim 22 recites the limitation “a vein” in line 2. It is unclear whether or not this limitation refers to the vein disclosed in claim 1. For examination purposes, this limitation has been interpreted as “the vein”.
Claim 23 recites, “the insertion zone”, see ll. 11, “the vein to be treated (V), see ll. 16, and “the region of the distal end (10)”, see ll. 20. These limitations lack sufficient antecedent basis in the claims 
Furthermore, claim 23 recites “preferably temporary attachment of this distal end…” and “if necessary repeatedly”, see ll. 12 and last line. From this claim language, it is unclear whether or not Applicant intends for these limitations to be part of the claimed invention. For examination purposes, these limitations have been interpreted as being optional and thus non-limiting to the claimed invention. 
Finally, claim 23 recites, “… close to the insertion zone”, see ll. 13-14. The term "close" in claim 23 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no provided definition in the instant application as to what “close to the insertion zone” is intended to mean, i.e. a range of distances which could be interpreted as reading on this limitation. As such, it is unclear what the scope of this limitation entails and thus this limitation renders claim 23 indefinite.
As a result of dependence on claim 23, claim 24 is rejected as indefinite as well.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 22 recites, “treating a vein (V) by inserting a portion of the device into the vein”.  Such limitations fail to further limit the subject matter of claim 1 from which it depends, which discloses, “… a distal end portion (10) capable of being inserted, at least over part of its length… into a vein (V), and which enables delivery into a vein (V) of at least one treatment dose”, see lines 3-5. These limitations as disclosed in claim 1 read on the disclosure of claim 22, rendering claim 22 as failing to further limit the subject matter of claim 1 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 15-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Appling (US 2003/0236517) in view of Speeg et al. (US 2005/0203497) (hereinafter Speeg).
Regarding claim 1, Appling discloses an endovenous treatment device having a delivery system of at least one treatment dose (Abstract: “An endovascular laser treatment device”), which delivery system comprises a wired treatment dose delivery element which is flexible (Fig. 1-8, optical fiber 3; Para. 8, 2nd sentence: “the laser energy is delivered by a flexible optical fiber”), which has a distal end portion capable of being inserted, at least over part of its length, longitudinally into a vein (V), and which enables delivery into a vein (V) of at least one treatment dose in the region of the end of said distal end portion (Abstract, last sentence: “The optical fiber is in the protected state during insertion into the vessel… and once it is inserted, the optical fiber is positioned in the operating state ready for application of laser energy to the target vessel”; Fig. 1-2 depicts distal end 7 of fiber 3 within protective sleeve 5 in protected state and outside of protective sleeve 5 in operating state), characterized in that the endovenous treatment device further comprises a guide which is flexible over all or part of its length (Fig. 1-8, flexible sleeve 5; Para. 30, 2nd sentence), which has a proximal end portion and a distal end portion (Fig. 1-3, distal and proximal ends of sleeve 5; Para. 31), and which allows the wired treatment dose delivery element to be guided over a portion of its length with a proximal end portion (Fig. 1-3, proximal end of fiber 3 within sleeve 5 towards handle assembly 11) and, at the opposite end, a distal end portion of the wired treatment dose delivery element, which are not guided by the guide (Fig. 2 specifically shows how distal end portion 7 of fiber 3 is not guided by sleeve 5 in operating position since Handle assembly 11 provides this function by acting as a handle for the device; Abstract, last two sentences discusses insertion of the fiber into a vessel, one of ordinary skill in the art would recognize that the device would typically be held by a physician via handle 11 during such insertion), and locking means, which allow axially the proximal end portion of the guide to be locked (Fig. 1-2, slot 17, pin 19; Para. 34-36 discuss locking mechanism, see para. 34, 1st sentence: “the handle assembly 11 is also a switch that controls longitudinal movement of the sleeve 5 relative to the optical fiber 3”).
Appling does not disclose the endovenous treatment device further comprising a drive system for driving of the wired treatment dose delivery element in at least a given first drive direction, the wired treatment dose delivery element being slidable in the direction of its length relative to the guide, so as to allow insertion longitudinally into a vein of the distal end portion of the wired treatment dose delivery element over at least a portion of its length when the distal end portion of the guide is held relative to the body of a patient by means of the holding system, or that the locking means allow the proximal end portion of the guide to be locked in the drive direction of the wired element for treatment dose delivery.
Speeg, however, teaches a medical apparatus and method for positioning an energy delivery device and providing efficacious thermal treatment of lumen such as varicose veins during laser surgery (Front Page). Speeg further teaches a drive system for driving of the wired treatment dose delivery element in at least a given first drive direction (Fig. 7-8), the wired treatment dose delivery element being slidable in the direction of its length (Fig. 7, fiber 13 slides to the right via mechanism of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Appling to include a drive system for driving of the wired treatment dose delivery element in at least a given first drive direction, the wired treatment dose delivery element being slidable in the direction of its length relative to the guide, so as to allow insertion longitudinally into a vein of the distal end portion of the wired treatment dose delivery element over at least a portion of its length when the distal end portion of the guide is held relative to the body of a patient by means of the holding system, and that such that the locking means allow the proximal end portion of the guide to be locked in the drive direction of the wired element for treatment dose delivery. Such claim limitations would be achieved by modifying Appleton to include the positioning device 70 of Speeg. Seeing that Appling already discloses locking the protective sleeve 5 in the forward and backwards longitudinal positions (Fig. 1-2, see para. 34-36), including the driving means would result in the locking means allowing the proximal end portion of the guide to be locked in the drive direction of the wired element for treatment dose delivery by virtue of Appling’s lock construction. Making this modification would be useful for allowing movement of the optical fiber within the vein to be directed by a physician via manual input using remote or touch screen for proper positioning of the light emitting section of the fiber, as taught by Speeg (Para. 44, second sentence to end).Regarding claim 11, Appling discloses an introducer catheter which is designed to be temporarily assembled with the distal end portion of the guide (With reference to Fig. 5-6,Para. 42, second sentence: “To connect the protective fiber assembly 1 to the hemostasis introducer sheath 31, the tip 29 of the protective sleeve 5 is inserted into and advanced through the sheath connection element 37 and sheath shaft 33 lumen until the handle connector 27 of the protective fiber assembly 1 comes into Threading the two connectors 27 and 37 together securely connects the protective fiber assembly 1 to the hemostasis introducer sheath assembly 31”). Seeing that the introducer sheath is described as being threaded together with protective sleeve 5, it follows that such a configuration can be unthreaded and thus describes a temporary assembly.
Regarding claim 15, modified Appling teaches that the drive system is a retraction system which drives the wired treatment dose delivery element rearward in the drive direction allowing the removal from a vein of the distal end portion of the wired treatment dose delivery element (Speeg para. 52, 4th sentence: “activate positioning device 70 to continuously retract or move optical fiber 13 through vein 91). As such, the Examiner submits that the modification of Appling in view of Speeg provides these claim elements.
Regarding claim 16, modified Appling teaches that the locking means are also designed to axially lock the proximal end portion of the guide in the direction opposite to the drive direction of the wired treatment dose delivery element. Seeing that Appling already discloses locking the protective sleeve 5 in the forward and backwards longitudinal positions (Fig. 1-2, see para. 34-36), including the driving means would result in the locking means allowing the proximal end portion of the guide to be locked in both the drive direction and opposite to drive direction of the wired element for treatment dose delivery by virtue of Appling’s lock construction. 
Regarding claim 17, Appling discloses that the wired treatment dose delivery element is an optical fiber (Abstract).
Regarding claim 18, Appling discloses a source of electromagnetic radiation which can be coupled to the optical fiber (Para. 29, first sentence: “The proximal end of the optical fiber 3 is connected to a SMA 21 or similar-type connector, which can be attached to a laser generator (not shown)”).
Regarding claim 20, Appling discloses that the guide comprises a flexible guide sheath (flexible sleeve 5).
Regarding claim 21, Appling discloses that the guide comprises several assembled guide elements (Fig. 1, sleeve 5, connectors 27, 25), including at least one flexible guiding element (flexible sleeve 5).
Regarding claim 22, modified Appling teaches the use of the endovenous treatment device of claim 1 for treating a vein by insertion a portion of the device into the vein (Appling Abstract).
Regarding claim 23, the Examiner notes that the limitations are largely the same as claim 1 with the exception of “the order of operations (1),(2), and (3) being of no significance”, see ll. 18 and “operations (4) and (5) can be performed simultaneously or successively”, see last 2 lines. Seeing that the order of operations (1), (2), and (3) are of no significance and can thus be performed in any order (i.e. the order in which they are performed is non-limiting), and seeing that operations (4) and (5) are disclosed as being performed successively (Speeg para. 52: “Main processor 25 can adjust the position of or reposition optical fiber 13 so that light-emitting section 19 moves to the next treatment segment D within the lumen”, i.e. the optical fiber is disclosed as moved in the vein after treatment of first section to treat next section of vein), the Examiner submits that since Appling in view of Speeg teaches the operations 1-5 (see rejection of claim 1 above), these limitations are met. 
Regarding claim 24, Appling in view of Speeg discloses that the wired treatment dose delivery element is an optical fiber, and the step (4) comprises the emission of electromagnetic energy into the vein by means of this optical fiber (Abstract; para. 45, 1st sentence).
Claims 2-6, 8-10, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Appling in view of Speeg, further in view of Narciso Martinez et al. (US 9717885) (hereinafter Martinez).
Regarding claim 2, Appling in view of Speeg does not teach that the holding system comprises a holding part which is designed to be applied to the body of a patient so as to temporarily maintain the 
Martinez, however, teaches a stabilization device for attaching and securing a catheter to the skin of a patient in order to maintain the catheter correctly placed through a catheter insertion site (Abstract), i.e. a holding system. Martinez also teaches the such a device comprises a holding part which is designed to be applied to the body of a patient so as to temporarily maintain the distal end portion of the guide relative to the body of a patient, near the insertion zone of the wired treatment dose delivery element (Fig. 1-4, pad 110 with catheter clipping element 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Appling in view of Speeg such that the holding system comprises a holding part which is designed to be applied to the body of a patient so as to temporarily maintain the distal end portion of the guide relative to the body of a patient, near the insertion zone of the wired treatment dose delivery element. Making this modification would be useful for maintaining the device of Appling correctly placed through an insertion site, as suggested by Martinez. For example, after guiding the device into a correct insertion position using the handle assembly 11 of Appling, the holding part of Martinez could be used to hold this position by clipping Appling in place and thus free a physician’s hands for other tasks during surgery.
Regarding claim 3, Appling in view of Speeg in view of Martinez teaches that the holding part has an underside for applying the holding part in contact with the body of a patient (Martinez, Fig. 4, pad 110 has an underside in contact with body of patient), and wherein the wired treatment dose delivery element is slidable along the direction of its length, guided by the distal end portion of the guide along a guide axis which does not intersect the lower face of the holding part (Speeg provides sliding of optical fiber, while Appling provides protective sleeve near insertion zone and separate/not intersecting when held by Martinez, as shown in Fig. 4 which shows that thin flexible insertion tube 512 
Regarding claim 4, Appling in view of Speeg in view of Martinez teaches that the underside of the holding part forms a support surface (Martinez, Fig. 4, pad 110 has an underside in contact with body of patient which acts as a support surface for the catheter and clipping elements), and wherein the wired treatment dose delivery element is slidable in the direction of its length being guided by the proximal portion of the guide, along a guide axis which does not intersect the support surface (Speeg provides sliding of optical fiber, while Appling provides protective sleeve near insertion zone and separate/not intersecting when held by Martinez, as shown in Fig. 4 which shows that thin flexible insertion tube 512 does not intersect with pad 110). As such, the combination of Appling in view of Speeg in view of Martinez as detailed above in the rejection of claims 2-3 provides the elements of claim 4.
Regarding claim 5, Appling in view of Speeg in view of Martinez teaches that the underside of the holding part forms a support surface which is flat, or is capable of being deformed so as to form a support surface which is flat when applied to a body (Martinez - Fig. 4, pad 110 appears flat; Col. 8, ll. 21-24: “the pad can be manufactured in a relatively flexible material allowing the pad bottom surface to conform to the patient's body part on which it is attached”), and the guide axis substantially parallel to this support surface of the holding part (Martinez - Fig. 4, catheter portions 520, 526, 512 appear substantially parallel to the pad 110). As such, the combination of Appling in view of Speeg in view of Martinez as detailed above in the rejection of claims 2-4 provides the elements of claim 5.
Regarding claim 6, Appling in view of Speeg in view of Martinez teaches that the guide axis is inclined relative to the support surface of the holding part at an angle alpha (Martinez - Fig. 2, longitudinal axis 192 is at an angle; Col. 8, ll. 35-40), which allows the insertion longitudinally of the wired vein treatment dose delivery element (Martinez - Fig. 4 depicts insertion configuration), by sliding 
Regarding claim 8, modified Appling teaches that said angle alpha is less than or equal to 60 degrees (Martinez – Col. 7, ll. 3-6: “the catheter clipping element insertion opening is oriented in the direction of a vector that forms an angle from zero to 180 degrees with said pad top surface”). As such, the combination of Appling in view of Speeg in view of Martinez as detailed above in the rejection of claims 2-4 and 6 provides the elements of claim 8.
Regarding claim 9, modified Appling teaches that the holding part can be removably attached to the distal end portion of the guide (Martinez Fig. 1-4, clipping element 120 provides temporary attachment of catheter assembly). One of ordinary skill in the art would recognize that the clipping element 120 of Martinez could be clasped around the distal end of protective sleeve 5 of Appling in order to maintain the device of Appling correctly placed through an insertion site, as suggested by Martinez. For example, after guiding the device into a correct insertion position using the handle assembly 11 of Appling, the holding part of Martinez could be used to hold this position by clipping Appling in place and thus free a physician’s hands for other tasks during surgery.
Regarding claim 10, modified Appling teaches that the holding part comprises a tubular through passage in which is slid and is attached the distal end portion of the guide (Martinez Fig. 1-4, clipping element 120 provides a tubular through passage for catheter). One of ordinary skill in the art would recognize that the clipping element 120 of Martinez could be clasped around the distal end of protective sleeve 5 of Appling in order to maintain the device of Appling correctly placed through an insertion site, as suggested by Martinez. For example, after guiding the device into a correct insertion position using .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Appling in view of Speeg in view of Martinez, further in view of Liska (US 2004/0044314).
Regarding claim 7, Appling in view of Speeg in view of Martinez teaches that the holding part has a lower face for applying the holding part in contact with the body of a patient, wherein the lower face of the holding part forms a support surface which is flat or substantially flat, or is capable of being deformed so as to form a support surface which is flat or substantially flat when it is applied to a body (see rejection of claim 5 above), in which the wired treatment dose delivery element is capable of sliding in the direction of its length, being guided by the distal end portion of the guide along a guide axis (see rejection of claim 4 above), and which is inclined with respect to this support surface by an angle alpha permitting longitudinal insertion of the wired treatment dose delivery element into a vein, by sliding of the wired treatment dose delivery element in the direction of its length, when the support surface is applied against the body (see rejection of claim 6 above).
Modified Appling does not teach which that the guide axis passes through this support surface. Liska, however, teaches a transcutan catheter assembly (Abstract) which has a guide axis that passes through a support surface (Fig. 4, longitudinal axis 23’ runs through support surface comprised of collar member 25, adhesive layer 26, and protective sheet 27). Liska further teaches that the catheter extends in a fluid tight manner through the collar and that the adhesive facilitates fluid tight attachment to the skin of a patient (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Appling such that the guide axis passes through this support surface by adopting the configuration of Liska. Making this modification would be useful for providing a fluid tight insertion configuration, as suggested by Liska.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Appling in view of Speeg, further in view of Lynch et al. (US 5810012) (hereinafter Lynch).
Regarding claim 12, Appling in view of Speeg does not teach that the guide is designed such that once slid onto the wired treatment dose delivery element, there remains in the guide a portion of the wired treatment dose delivery element that is accessible and can be manipulated by an operator.
Lynch, however, teaches a guidewire advancement system (Abstract) which includes a guide that is designed such that once slid onto a wired element (Fig. 2 depicts guide tube 11 slid over guidewire 12), there remains in the guide a portion of the wired element that is accessible and can be manipulated by an operator (Fig. 2 depicts aperture on guide tube 16 which allows for manipulation of the wired element 12 by an operator; Col. 3, ll. 26-36: “The apertures 15 and 16 permit the use of the guidewire to be confined within the sterile field thereby substantially reducing the risk of unnecessary infection. Fig. 2 illustrates how the aperture guidewire system may be operated by hand. By inserting his or her thumb into the aperture 16, the operator frictionally engages the guidewire 12, and can either advance or retract it as shown.  This design permits one handed operation that is sensitive to guidewire placement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Appling in view of Speeg such that the guide is designed such that once slid onto the wired treatment dose delivery element, there remains in the guide a portion of the wired treatment dose delivery element that is accessible and can be manipulated by an operator. Making this modification would be useful for permitting the use of the wired treatment dose delivery element to be confined within the sterile field thereby substantially reducing the risk of unnecessary infection, as well as permitting one handed operation that is sensitive to guidewire placement, as taught by Lynch.
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Appling in view of Speeg, further in view of Hyman et al. (US 2014/0163515) (hereinafter Hyman).
Regarding claims 13-14, Appling in view of Speeg does not teach that the holding system comprises attachment facilities which temporarily attach the distal end portion of the guide, and, if appropriate, the holding part onto the body of a patient near the insertion area of the wired treatment dose delivery element wherein the attachment facility comprises an adhesive or an adhesive layer capable of bonding to the skin.
Hyman, however, teaches catheter securement devices (Abstract) which include attachment facilities which can be used to temporarily attach the distal end portion of the guide and a holding part onto the body of a patient near the insertion area of the wired treatment dose delivery element (Fig. 15A-B describe hook and loop catheter fastener systems which include molded catheter cover 1506 and strap 1530 (i.e. holding parts), along with skin adhesive pads 1502,1522, which can together be used to hold the distal end of guide tube near insertion area; see para. 100-101 for discussion of embodiments of Fig. 15A-B, as well as para. 84 for discussion regarding various adaptors which can be used to fit over catheters and catheter related parts near the insertion point), wherein the attachment facility comprises an adhesive or an adhesive layer capable of bonding to the skin (Fig. 15A-B, skin adhesive pads 1502,1522).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Appling in view of Speeg such that the holding system comprises attachment facilities which temporarily attach the distal end portion of the guide, and, if appropriate, the holding part onto the body of a patient near the insertion area of the wired treatment dose delivery element wherein the attachment facility comprises an adhesive or an adhesive layer capable of bonding to the skin. Making this modification would be useful for providing a catheter securement device that is simple to use while providing reliable fixation of the catheter to the patient’s skin (Para. 6).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Appling in view of Speeg, further in view of Glynn et al. (US 2007/0000498) (hereinafter Glynn).
Regarding claim 19, Appling in view of Speeg does not teach that the locking means comprise a two-part connector, a fixed part which is attached on the drive system, and a removable part which is attached to the proximal end portion of the guide and is designed to interoperate with the attached portion for locking of the proximal end portion of the guide.
Glynn, however, teaches a pleated bag for interventional pullback systems, including catheters (Abstract) which includes a locking means comprising a two-part connector, a fixed part which is attached on the drive system (Figs. 8 and 12-13: drive unit 10 includes fixed outer sheath clip 25), and a removable part which is attached to the proximal end portion of the guide and is designed to interoperate with the attached portion for locking of the proximal end portion of the guide (fixed outer sheath clip 25 locks with removable sheath hub 180 to lock proximal end of guide sheath 135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Appling in view of Speeg such that the locking means comprise a two-part connector, a fixed part which is attached on the drive system, and a removable part which is attached to the proximal end portion of the guide and is designed to interoperate with the attached portion for locking of the proximal end portion of the guide. Making this modification would be useful for allowing securing of an outer sheath by snapping the sheath to a clip (Para. 37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hobbs et al. (US 2003/0191460) discloses a catheter device for treating a vascular disease using an optical fiber for delivering laser energy (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792    

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792